Citation Nr: 0305237	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel







INTRODUCTION

The veteran had active military service with the Philippine 
Commonwealth Army from December 16, 1941 to April 24, 1942, 
from June 30, 1942 to December 1, 1942, and from June 1, 1945 
to June 30, 1946.  He had service with the recognized 
guerrillas from February 8, 1944 to May 31, 1945.  He was a 
prisoner of war (POW) from June 30, 1942 to December 1, 1942.  
The veteran is deceased, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, which denied the above issue.


FINDINGS OF FACT

1.  The veteran died on September [redacted] 1981.  The immediate 
cause of his death was acute myocardial infarction. 

2.  Prior to his death, the veteran was not service-connected 
for any disability.

3.  The veteran did not experience localized edema during 
captivity.

4.  There is no medical evidence showing that the 
cardiovascular disease that caused the veteran's death 
developed during service or within one year of separation 
from service or was in any manner related to his service.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The relationship between a disability and disease or injury 
in service may, for certain disabling conditions, be based on 
a "presumption" under the law that certain chronic diseases 
manifest to a certain degree within a certain time after 
service must have had their onset in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a).  Service connection for arteriosclerosis or 
cardiovascular-renal disease to include hypertension may be 
established based on a legal "presumption" by showing that 
it was manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For a veteran who is a former POW and was interned or 
detained for not less than 30 days, a presumption of service 
connection for beriberi heart disease manifest to a degree of 
10 percent or more at any time after service may apply.  
38 U.S.C.A. §§ 1110 and 1112; 38 C.F.R. §§ 3.303, 3.304, 
3.307(a)(5), and 3.309(c).  Beriberi heart disease includes 
ischemic heart disease if the former POW experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).  The 
evidentiary basis to establish a presumption of entitlement 
to service connection may be medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  

With a former POW claim for compensation, omission of history 
or findings from clinical records made upon repatriation is 
not determinative of service connection.  38 C.F.R. 
§ 3.304(e).  Special attention will be given to any 
disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  Id.  
The circumstances attendant upon the individual veteran's 
confinement and the duration thereof will be associated with 
pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  Id.  

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The veteran died on September [redacted] 1981.  The immediate cause 
of his death was acute myocardial infarction.  Prior to his 
death, the veteran was not service-connected for any 
disability.  

The appellant claims that the veteran was entitled to service 
connection for the heart disease that ultimately caused his 
death.  She states that she recalls that prior to 1981 he had 
beriberi and malaria due to the conditions of his 
imprisonment as a POW.  She states these illnesses occurred 
on and off until 1981, but he was only treated by a "quack 
doctor."  

First, the veteran is not entitled to presumptive service 
connection for cardiovascular disease.  Arteriosclerosis and 
cardiovascular-renal disease to include hypertension are 
chronic conditions that may be presumed service-connected if 
manifest to a degree of 10 percent within the first year 
post-service.  The veteran was not diagnosed with any 
cardiovascular disease until some 35 years after service.  
The appellant has not referenced any unobtained evidence that 
would possibly show the veteran's cardiovascular disease was 
manifested within the first post-service year.

Second, the veteran is not entitled to presumptive service 
connection for cardiovascular disease on the basis of special 
POW presumptions.  The veteran met the criterion of being in 
captivity for at least 30 days, and he was diagnosed with 
congestive heart failure due to hypertensive heart disease.  
However, there is no persuasive evidence that he experienced 
localized edema during captivity.  The veteran at no time 
maintained that he experienced swelling of the legs and/or 
feet during captivity.  The service medical records include 
affidavits by the veteran and report of physical examination 
conducted in 1945.  The veteran consistently reported 
incurring no wounds, diseases, or illnesses during his 
service, and physical examination in 1945 was normal with 
respect to all systems, including the cardiovascular system.  
Particularly persuasive is the fact that the veteran did not 
report having swelling of the legs during captivity when he 
completed the affidavits in 1945 and 1947.  There are also no 
notations of beriberi in captivity.  The medical evidence 
prior to his death in 1981 showed no complaints of, treatment 
for, or history of swelling of the legs or beriberi.  The 
presumption for former POWs specifically applies only to 
beriberi heart disease, which encompasses ischemic heart 
disease only if there was localized swelling or edema during 
captivity.  38 C.F.R. § 3.309(e).  Since there is no credible 
evidence of incurrence of localized edema during the 
veteran's period of captivity, the claim for presumptive 
service connection for ischemic heart disease in a former POW 
must be denied.

Third, the veteran is not entitled to direct service 
connection for the cardiovascular disease that caused his 
death.  The medical evidence does not show that this 
condition was manifested until 35 years after his service.  
His service medical records showed no complaints of or 
treatment for cardiovascular disorders.  

The appellant maintains that the veteran's death was related 
to his military service.  She argues that he had beriberi for 
many years before his death in 1981.  However, she is not 
competent to render such an opinion.  There is no indication 
that she possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  Consequently, her statements 
regarding the cause of the veteran's death are not 
persuasive.  Also, she married the veteran in 1947, almost 
five years after his period of captivity had ended.  
Therefore, she does not have personal knowledge of the events 
that transpired during that time period, and any allegations 
she now makes as to the veteran's physical condition at that 
time are directly refuted by the contemporaneous evidence 
completed by the veteran himself.  There is no doubt that 
could be resolved in the appellant's favor.

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  First, VA has a duty to notify 
the appellant and her representative of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, information concerning the appellant is of record 
and sufficient to complete her claim for benefits.  The 
rating decision on appeal, as well as the statement of the 
case (SOC), informed the appellant of the types of evidence 
needed to substantiate her claim.  Furthermore, she was sent 
letters throughout the claims process asking her for specific 
information and evidence. 


In April 2001, a letter specifically informed the appellant 
of the provisions of the VCAA including what evidence was 
needed to substantiate this claim.  VA's duty to notify the 
appellant also includes the duty to tell her what evidence, 
if any, she is responsible for submitting to substantiate her 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
That was done in this case.  The April 2001 letter 
specifically informed the appellant what was needed from her, 
what VA would obtain on her behalf, and what assistance VA 
had completed at that time.  For example, the letter told her 
that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that she was responsible for providing 
sufficient information to VA so records could be requested.  
The appellant was asked for information specifically needed 
to substantiate her claim - where was the veteran treated for 
his medical conditions.  She was also informed that she 
needed to identify medical evidence showing that the veteran 
had contracted beriberi during service, experiencing swelling 
of the legs as a result. 

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, she was informed of the information and 
evidence needed to substantiate this claim, and VA has 
complied with its notification requirements.  With respect to 
VA's duty to assist the appellant, it is clear that no 
medical evidence is outstanding that would be relevant to 
this claim.  In June 2001, the appellant submitted a 
statement showing the veteran received treatment between July 
and September 1981 for his heart disease.  She then submitted 
those private records.  She has also referenced prior 
treatment by a "quack doctor."  She has not, however, 
provided any specific information allowing VA to request 
those records, despite letters to her telling her that she 
must give this type of information to VA.  There is no 
indication in the record that additional treatment records 
actually exist that would be relevant to this claim.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  One of the 
criteria for determining when such an action is necessary is 
when there is some indication in the record that, in this 
case, the veteran should have been service-connected for the 
heart disease that caused his death.  See 38 C.F.R. § 
3.159(c)(4)(i).  As discussed in more detail above, there is 
no indication in the record that this theory is plausible.  
The veteran was not diagnosed with heart disease within the 
one-year presumptive period, there is no medical evidence 
that he had beriberi or that he experienced swelling of the 
legs during service, and there are no medical opinions, nor 
has the appellant referenced any, suggesting that the 
veteran's death was caused by a condition for which service 
connection should have been awarded. 

In this case, extensive efforts were undertaken by VA to 
assist the appellant.  The Board finds that VA has done 
everything reasonably possible to assist the appellant.  In 
the circumstances of this case, additional efforts to assist 
the appellant in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

